     Case 2:20-cv-02460-MCE-KJN Document 6 Filed 12/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   AMANDA SHERMAN,                                       No. 2:20–cv–2460–MCE–KJN

12                          Plaintiff,                     ORDER GRANTING LEAVE TO PROCEED
                                                           WITHOUT PAYMENT OF FILING FEE
13               v.
                                                           (ECF No. 2)
14   ATRIA SENIOR LIVING, INC.,
15                          Defendant.
16

17               Plaintiff requests an order “waiving the filing fee . . . under the Uniformed Services

18   Employment and Reemployment Rights Act of 1994 (USERRA), 38 U.S.C. § 4323(h)(1).” (ECF

19   No. 2.) “Congress enacted USERRA in order to prohibit discrimination against persons because

20   of their service in the uniformed services.” Davis v. Advocate Health Ctr. Patient Care Exp., 523

21   F.3d 681, 683 (7th Cir. 2008) (quotes omitted). “As part of the legislation's broad remedial

22   scheme, USERRA provides that ‘[n]o fees or court costs may be charged or taxed against any

23   person claiming rights under this chapter.’” Id. (quoting 38 U.S.C. § 4323(h)(1)).

24               Plaintiff’s complaint states a claim under USERRA. In light of Section 4323(h)(1) and

25   Congress's intent, plaintiff is permitted to initiate suit without prepaying the filing fee.

26   Dated: December 16, 2020

27
     sher.2460
28
                                                           1
